ORIGINAL                                                                                 08/20/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0169


                                       DA 20-0169
                                                                         FILED
 DENNIS KONOPATZKE,                                                       AUG 2 0 2020
                                                                        Bovven Greenwood
            Appellant,                                                Clerk of Suprema Court
                                                                         State of Montana


      v.                                                          ORDER

 DARRELL S. WORM and OGLE & WORM,PLLP,

            Appellee.



       Appellant has filed a Stipulation of Dismissal asking the Court to dismiss this
 appeal. Appellant avers that the parties have settled the matter and he no longer wishes
 to pursue his appeal. Good cause appearing.
       IT IS ORDERED that the case is DISMISSED WITH PREJUDICE.
       DATED this         day of August, 2020.
                                                 For the Court,




                                                              Chief Justice